Citation Nr: 1523565	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for cervical strain with occipital neuralgia and tension headaches/migraine.  

3.  Entitlement to service connection for scoliosis.  



ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty for training from June 16, 1996 to August 11, 1996 and from May 27, 1997, to July 24, 1997.  He served on active duty from September 2001 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of cervical strain with occipital neuralgia and tension headaches/migraine, and scoliosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 1154(a), 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  Analysis

The Veteran seeks service connection for tinnitus.  In his June 2014 substantive appeal, he noted having had ringing in his ears as a result of having been a cannon crewmember on a Howitzer during service.  

Consistent with the Veteran's assertion is his DD Form 214 showing his military occupational specialty (MOS) was cannon crew member.  This MOS has been determined by the Department of Defense (DoD) to involve a high probability of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Resolving any reasonable doubt in the Veteran's favor, the Board finds hazardous noise exposure during active service is established.  See 38 U.S.C.A. § 1154(a) (West 2014) (providing that due consideration must be given to the places, types, and circumstances of a Veteran's service).

The December 2012 VA examiner concluded that it was at least as likely as not that the Veteran's tinnitus is a result of noise exposure during service, to include in association with his MOS.  It was noted that in addition to noise exposure as a cannon crewmember on a 105 mm Howitzer, he had noise exposure in association with artillery and rifle fire during active duty.  

The Veteran is competent to testify as to having ringing in his ears since service.  There is no indication that he had significant exposure to noise in an occupational or recreational setting between his separation from active service and the onset of tinnitus.  The December 2012 VA examination report specifically notes no occupational or recreational noise exposure.  

The Board notes although a March 2013 VA opinion reflects an opinion that it was not at least as likely as not that tinnitus was related to service, the opinion was based on the absence of notation of tinnitus in a 2003 active duty post deployment health assessment.  As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015); Walker, 708 F.3d at 1335-36.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The April 2013 rating decision on appeal reflects the AOJ's determination that diagnosed cervical strain with occipital neuralgia and headaches existed prior to active duty service entrance as a result of a motor vehicle accident.  It was further determined not to have been aggravated by service.  

Initially, the Board notes it is unclear from the record whether the Veteran's complete service treatment and service personnel records are associated with the file.  

Service treatment records received from the Records Management Center (RMC) in August 2011 contain both active duty training and active duty service treatment records.  The Board notes the Veteran stated in his November 2013 VA Form 9 he had a Military Entrance Processing Station (MEPS) examination in Sioux Falls, South Dakota, in association with active duty training in 1996.  Although a February 1996 Report of Medical History in association with enlistment in the National Guard is of record, a physical examination report in 1996 is not associated with the file.  In addition it is unclear as to what the notation "Page Count: 332 of 657" on the Transfer cover sheet pertains, as there were not 657 pages of service treatment records transferred. 

Records received from the Defense Personnel Records Information Retrieval System (DPRIS) in October 2011 in response to an Official Military Personnel File (OMPF) request for the Veteran's DD Form 214 and Service Verification/Computation essentially consist of only results of laboratory testing.  

Records received from DPRIS in March 2014 in response to an OMPF request consist of service personnel records dated in 1996 and 1997.  

The Veteran's DD Form 214 for the period of active duty notes he was separated from active duty service on temporary records, that service reflected did not account for annual and/or weekend training that may have been accomplished prior to active duty, and that a DD Form 215 would be issued to provide missing information.  A DD Form 215 is not associated with the file.  

The Board notes that the February 1996 Report of Medical history at enlistment in the National Guard reflects he denied having headaches.  A June 1996 active duty training health questionnaire for dental treatment notes sinus headaches, and a July 1996 active duty training treatment record notes a nose bleed.  

The Board further notes that a Soldiers Inoculation Review Sheet reflecting entries for 2001 bears a handwritten notation, "is there another health record?"  In addition, an Adult Preventive and Chronic Care flow sheet with an entry in January 2002 notes multiple motor vehicle accidents.  

Further, and although under the Chronic Illnesses section of an undated Adult Preventive and Chronic Care Flowsheet reflects entries of "Back pain s/p MVA's,", and "Mult MVA's," the entries are undated.  In addition, an October 2002 active duty service treatment record reflects an assessment of onset of cervicalgia in December 2001, and he was profiled for neck and back pain in December 2002 and January 2003.  
In his November 2013 substantive appeal, the Veteran denied having been involved in a motor vehicle accident other than one during service in North Carolina in 2001 or 2002 when he was a passenger in a car that hit a set of railroad tracks and came crashing down on the other side.  He added that the accident was investigated.  A motor vehicle accident report in that respect is not associated with the file.  

Additionally, and although an August 2002 private treatment record reflects the Veteran's report of having hurt his neck when he rolled his truck a few years earlier, neurological examination of the upper extremities was normal.  An October 2002 record notes normal magnetic resonance imaging (MRI) and x-ray examination of the neck.  The symptoms were noted to likely be attributable to myofascial neck pain.  

In addition, and although a separation physical examination report is not associated with the file, in a July 2003 post deployment health assessment, he indicated that he had or had had headaches while deployed.  

The December 2012 VA examination report reflects the examiner's opinion that it is at least as likely as not that the Veteran's migraines and cervical strain are related to service, and related to the treatment of a neck condition and headaches in service.  The Board notes that although service treatment records are negative for treatment with traction, the VA examiner noted the Veteran's report of having been prescribed medication and issued a traction device for his neck during service.  

The February 2013 VA opinion reflects additional records were made available and reviewed.  The supplemental opinion provided was that the neck condition clearly and unmistakably existed prior to service entrance and clearly and unmistakably was not aggravated by service.  The opinion notes, "Specifically, there is a work/school release dated August 31, 2001 which notes that the [V]eteran should abstain from physical fitness training as a result of his neck and back."  The Board's review of the August 2001 release merely shows a recommendation for limiting activity due to subjective complaints of neck and back pain; no objective findings were reported.  

In addition, the February 2013 VA opinion notes a March 2002 record showed the Veteran "was in a motor vehicle accident in 1999 with chronic neck and back pain as well as headaches since the MVA."  The Board's review of the referenced March 2002 record reflects the examiner's note that the Veteran "supposedly had an auto accident in 1996," and onset of neck and back pain with headaches was noted to be in 1999/2000.  

In addition, findings related to the thoracic spine on x-ray examination in a March 2002 private record included interspace narrowing at T8-9; slight developmental variance involving the superior intervertebral disc plates of T8-9; and slight diminution in the over height of the bodies of T8, 9, and 10, probably developmental.  In comparison, the November 2012 VA examination report, however, notes x-ray examination showed very minimal right convex scoliotic curve of the mid thoracic region.  No acute compression deformities were noted.  Disc spaces were reported to be reasonably well maintained.  The examiner stated that there was no evidence of scoliosis, noting that when the Veteran forwarded flexed to 90 degrees, and there was no elevation of the hips or scapula.  

The Board notes the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of active duty training.  See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the Veteran may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A claim for aggravation of a pre-existing condition during active duty training must provide direct evidence both that a worsening of the condition occurred during the period of active duty training and that the worsening was caused by the period of active duty training.  Smith, 24 Vet. App. at 48.  Even though the claimant must show both elements of aggravation, the duty to assist continues to apply.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  
In view of the above, coupled with the Veteran's assertions, the Board finds the evidence is inadequate for a determination.  As such, after completion of the development above, the Veteran should be afforded a new VA examination with respect to the nature and etiology of cervical strain with occipital neuralgia and tension headaches/migraines occipital neuralgia and scoliosis.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit requests to the appropriate government repositories, including the NPRC, and the Veteran's Reserve Unit, for any outstanding service treatment and personnel records for the Veteran for all periods of active duty and reserve service, to include motor vehicle accident reports dated in 1996 and 2001 or 2002, a 1996 physical examination report at the MEPS, and a DD Form 215.  

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.  

2.  After completion of the above, schedule the Veteran for a VA examination to evaluate his claim for a cervical spine disorder with occipital neuralgia and headaches by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  The examiner should respond to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the cervical and headache disability existed prior to active duty training in June 1996 and/or May 1997?

b.  If so, is it at least as likely as not (50 percent or greater probability) that the pre-existing neck and headache disability was permanently worsened (beyond its natural progression) during either period of the Veteran's active duty training in 1996 and/or 1997?

c.  If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of neck and headache disability prior to the period of active duty training, if possible.  

The opinion should address the notation of sinus headache and nose bleed during active duty training in 1996 and any documented motor vehicle accident during active duty training in 1996.  

d.  If it is your opinion that the cervical and headache disability did not exist prior to active duty training (June 1996 and/or May 1997), is it at least as likely as not that either disability had its onset or was otherwise due to disease or injury during his period of ACDUTRA (1996 and/or 1997)?

e.  If it is determined that neck and headache symptoms were not incurred or aggravated during either period of active duty training, and assuming a service entrance examination for the period of active duty is unavailable, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that cervical spine symptoms and/or headaches, to include currently diagnosed cervical strain with occipital neuralgia and tension headaches/migraines, are related (incurred or aggravated) to active duty service from September 2001 to September 2003.  

3.  After completion of #1, schedule the Veteran for a VA examination to evaluate his claim for scoliosis by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  The examiner should respond to the following:

a.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has scoliosis.

b.  If the Veteran does have scoliosis, provide an opinion as to whether it is a defect or disease. 

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating]. 

c.  If the Veteran's scoliosis is a congenital DEFECT, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered from additional disability due to a superimposed disease or injury. 

d.  If the Veteran's scoliosis is a congenital DISEASE, opine as to whether the medical evidence of record is obvious and manifest (clear and unmistakable) that the scoliosis pre-existed active service (September 2001 to September 2003). 

e.  If it is a DISEASE, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting scoliosis was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

f.  If a response to (c) or (d) was negative, please opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed scoliosis either had its onset during a period of active duty training in 1996 or 1997 or active duty (September 2001 to September 2003), or is the result of disease or injury.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale should accompany all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


